

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.77


SUMMARY OF COMPENSATORY ARRANGEMENTS
WITH DIRECTORS AND NAMED EXECUTIVE OFFICERS


Director Compensation.  Each director who is not an employee or officer of the
Company will receive the following compensation for his services as director in
2011:


·  
annual base compensation of $20,000;

 
·  
$2,000 per regularly scheduled board meeting attended;

 
·  
$750 per regularly scheduled audit committee meeting attended;

 
·  
$25,000 per year for service as the Audit Committee chairman;

 
·  
$20,000 per year for service as the Compensation Committee chairman;

 
·  
$20,000 per year for service as the Nomination and Governance Committee
chairman;

 
·  
an annual grant of 6,000 shares of restricted common stock (12,000 for the
chairman of the Nomination and Governance Committee); and

 
·  
reimbursement of reasonable out-of-pocket expenses incurred in attending board
meetings.



Mr. Hardman, who is the Technical Advisor to the board of directors, is also a
consultant to the Company.  In this capacity, he receives $57,000 per year and
is granted an additional 21,000 shares of restricted common stock as a
consequence of his appointment to that position.


Named Executive Officer Compensation.  The Company’s executive compensation
program has several elements, all determined by individual and Company
performance.


Base Salary Compensation


Base salaries for the Chief Executive Officer and the other named executive
officers in 2011 have been established by reviewing a number of factors,
including responsibilities, experience, demonstrated performance, potential for
future contributions, and the level of salaries associated with similar
positions at businesses that compete with the Company and other competitive
factors.  Base salary levels for named executive officers in 2011, which are,
with the exception or Mr. Newton, unchanged from 2010 levels, have been
determined as follows:


David N. Pierce
$367,500
Thomas B. Lovejoy
262,500
Andrew W. Pierce
283,500
Jerzy B. Maciolek
283,500
Clay Newton
225,000



Other Compensation


In addition to his base salary, each of the named executive officers is eligible
to participate in the following:


·  
the Company’s various stock option and incentive plans, under which stock
options or other equity compensation may be granted from time to time as
determined by the board of directors, and which may be based on factors such as
the level of base pay and individual performance;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
·  
short-term incentive compensation, which is determined from time to time by the
board of directors, under which cash bonuses in varying amounts may be granted
based on the Company and individual achieving predetermined goals;

 
·  
the Company’s 401(k) profit-sharing plan and other health and benefit plans
generally available to Company employees;

 
·  
the Company’s Executive Royalty Plan under which a 3% royalty pool,
proportionally reduced to our working interest, on our oil and gas revenues from
wells, excluding all wells and geologic structures for which we had proved and
probable reserves at the end of 2009, is allocated among our executives,
including our Named Executive Officers as follows:



Name
Percent of Participation in Royalty Plan
   
David N. Pierce
0.5283%
Thomas B. Lovejoy
0.3019   
Andrew W. Pierce
0.4717   
Jerzy B. Maciolek
0.4717 
Clay Newton
0.2830   
   
Total
3.0000%



No payments have been accrued or paid under the Executive Royalty Plan; and


·  
other compensation arrangements as determined by the board of directors.

 

 
 

--------------------------------------------------------------------------------

 
